This appeal is from an order of the circuit court affirming on appeal an award by the Florida Industrial Commission under the Workman's Compensation Act, to the widow of a deceased employee because of his fatal injury in an automobile collision at night after leaving employer's place of business in the City of Jacksonville, Florida. The main contention here is that the deputy commissioner, James R. Knott, who first made the award, and the full Commission, in confirming the award made by the deputy commissioner, gave the statutory presumption, under Section 26 of Chapter 17481, Acts of 1935, the force and weight of evidence after evidence was adduced as to whether the decedent was on his way home from his place of employment *Page 25 
at the time of the fatal injury, or was then on a mission for his employer in which latter event the widow would be entitled to the award. See So. States Mfg. Co. v. Wright, filed this term. Cohen v. Sloan, 138 Fla. 752, 190 So. 14; Fidelity  Cas. Co. v. Moore, 143 Fla. 103, 196 So. 495, 71 C. J. 711.
The evidence is ample to sustain the finding, and the award as made and approved by the deputy commissioner, the full Commission and the circuit court, without considering the statutory presumption; and the reference to the statutory presumption mentioned in the proceedings may be regarded as immaterial and harmless surplusage. No substantial error is made to appear and the order appealed from is affirmed.
Affirmed.
BROWN, C. J., WHITFIELD, TERRELL and CHAPMAN, J. J., concur.
                    ON PETITION FOR REHEARING